Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2019

                                     No. 04-19-00473-CV

     IN THE GUARDIANSHIP OF HORTENCIA T. VARA, AN INCAPACITATED
                              PERSON,
                              Appellant

                        From the County Court, Uvalde County, Texas
                                  Trial Court No. 7058-18
                        Honorable William R. Mitchell, Judge Presiding


                                        ORDER
        Appellant Olivia Sosa seeks to appeal the “Order Compelling the Deposition of Olivia
Sosa, Order Holding Olivia Sosa in Criminal Contempt of Court, Order Compelling Olivia Sosa
to Produce Proposed Ward and Order Sanctioning Olivia Sosa and Joshua Carpenter” signed by
the trial court on June 26, 2019 in the underlying guardianship proceeding. The order compels
appellant to produce documents and appear for a deposition and to submit the proposed ward for
a medical examination previously ordered by the court; finds appellant in criminal and civil
contempt for preventing the execution of civil process on the proposed ward; and imposes
monetary sanctions and reimbursement of costs on appellant and her counsel.

        This court does not have jurisdiction to review contempt orders by direct appeal.
Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985); In re C.S.K., No. 04-17-00587-CV, 2017
WL 5759368, at *1 (Tex. App.—San Antonio Nov. 29, 2017) (mem. op., per curiam); In re
Guardianship of Bays, 355 S.W.3d 715, 721-22 (Tex. App.—Fort Worth 2011, no pet.) (court of
appeals had no jurisdiction over direct appeal of contempt order holding objector to guardianship
proceeding in contempt and ordering the return of $300,000 of proposed ward’s money).
Contempt proceedings are not appealable because they involve a court’s enforcement of its own
orders and “are not concerned with disposing of all claims and parties before the court, as are
judgments.” In re Office of Attorney Gen. of Tex., 215 S.W.3d 913, 915-16 (Tex. App.—Fort
Worth 2007, orig. proceeding). “Contempt orders may only be reviewed by an application for a
writ of habeas corpus, if the contemnor has been confined, or by a petition for a writ of
mandamus, if the contemnor has not been confined.” In re C.S.K., 2017 WL 5759368, at *1
(citing Rosser v. Squier, 902 S.W.2d 962, 962 (Tex. 1995)). Further, a discovery order may be
challenged as exceeding the scope of the rules of procedure through a mandamus proceeding.
See In re Liberty Cnty. Mutual Ins. Co., 557 S.W.3d 851, 855 (Tex. App.—Houston [14th Dist.]
2018, orig. proceeding) (order compelling deposition); see also In re Methodist Primary Care
Group, 553 S.W.3d 709, 714 (Tex. App.—Houston [14th Dist.] 2018, orig. proceeding) (order
compelling production of documents).

        It is therefore ORDERED that appellant show cause in writing within ten days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction. The briefing
schedule is suspended pending our determination of whether we have jurisdiction over this
appeal.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court